DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. JP 2004-346364 in view of Conrad et al. USPA 2009/0202380.  Nishimura teaches skin pass rolled (cold rolled) steel sheet that has gold color layer provided thereon (an alloy of Zn) at ca. 3 grams per square meter so as to look like gold colored stainless steel sheet. Nishimura teaches steel to be used with decorative applications for household items. With density of zinc at ca. 7 grams per cubic centimeter, the thickness would be ca. 0.42 microns. See Nishimura (Abstract; Claims 1-8; Table 1; and paragraphs 1, 2, and 9-16). Nishimura .
Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. JP 2004-346364 in view of Conrad et al. USPA 2009/0202380 in view of Buecher et al. USPA 2007/0259203.  Nishimura in view of Conrad is relied upon .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the objection to the Specification of the Office Action mailed on 17 August 2020. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 17 August 2020. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 17 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Nishimura and the section 103 rejection over Nishimura in view of Buecher of the Office Action mailed on 17 August 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Nishimura in view of Conrad and the section 103 rejection over Nishimura in view of Conrad in view of Buecher of the Office Action mailed on 17 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
12 April 2021